EXHIBIT 10.1

2ND AMENDMENT TO
MASTER AGREEMENT

August 21, 2007

ION Media Networks, Inc.
601 Clearwater Park Road
West Palm Beach, FL 33401-6233
Attention: General Counsel
Tel: 561-659-4122
Fax: 561-655-9424

CIG Media LLC
131 S. Dearborn Street, 32nd Floor
Chicago, Illinois 60603
Attention: Matthew B. Hinerfeld
Tel: 312-395-3167
Fax: 312-267-7628

Ladies and Gentlemen:

Reference is hereby made to the Master Transaction Agreement, dated as of May 3,
2007, by and among ION Media Networks, Inc., a Delaware corporation (the
“Company”), NBC Universal, Inc., a Delaware corporation (“NBCU”), NBC Palm Beach
Investment I, Inc., a California corporation (“NBC Palm Beach I”), NBC Palm
Beach Investment II, Inc., a California corporation (“NBC Palm Beach II” and,
together with NBCU and NBC Palm Beach I, the “NBCU Entities”), and CIG Media
LLC, a Delaware limited liability company (“CIG Media”), as amended by the
Amendment to the Master Agreement dated June 8, 2007 (together, the “Master
Agreement”). All capitalized terms used but not otherwise defined herein shall
have the meanings given to them in the Master Agreement.

The parties to the Master Agreement wish to amend the Master Agreement as set
forth in this letter (this “Amendment”). Pursuant to Section 2.01(b) and
Section 12.05 of the Master Agreement, the Company, the NBCU Entities and CIG
Media hereby amend the Master Agreement as follows:

1. Section 1.01 of the Master Agreement is hereby amended by deleting the
definition of “Transaction Agreements” in its entirety and replacing it with the
following:

“Transaction Agreements” means, collectively, this Agreement, the Registration
Rights Agreement for New Securities, the Registration Rights Agreement for
Series B Convertible Subordinated Debt, the Series A Convertible Subordinated
Debt Indenture, the Series B Convertible Subordinated Debt Indenture, NBCU
Option I, NBCU Option II, the New Preferred Stock Certificates of Designation,
the New Stockholders’ Agreement, the Put/Call Agreement, the Series B Put/Call
Agreement and the Warrant.

2. Section 10.10 of the Master Agreement is hereby amended by deleting it in its
entirety and replacing it with the following:

SECTION 10.10. Exchange of NBCU Series B Preferred. Promptly following the
Exchange Offer Closing or immediately prior to the Contingent Exchange, as
applicable, NBC Palm Beach I shall surrender and deliver to the Company one or
more certificates representing all but $250,000,000 stated liquidation
preference of the remaining NBCU Series B Preferred it holds (after giving
effect to Sections 2.05 and 5.04), and all accrued but unpaid dividends on the
NBCU Series B Preferred shall be cancelled, in exchange for (i) $31,070,000
aggregate stated liquidation preference of Series E-1 Convertible Preferred,
(ii) the NBCU Option II and (iii) Series D Convertible Preferred with an
aggregate stated liquidation preference equal to $21,070,000 less than the total
aggregate stated liquidation preference of NBCU Series B Preferred surrendered
by NBC Palm Beach I pursuant to this Section 10.10. Immediately following
receipt of the certificates representing the respective aggregate stated
liquidation preference of NBCU Series B Preferred surrendered by NBC Palm Beach
I pursuant to this Section 10.10, the Company shall cancel such certificates and
issue to NBC Palm Beach I certificates representing such aggregate stated
liquidation preference of Series E-1 Convertible Preferred and Series D
Convertible Preferred, respectively, as shall be determined pursuant to the
preceding sentence.

3. The Master Agreement is hereby amended by adding the following at the end of
Article V.

SECTION 10.26. Series B Put/Call Agreement: Simultaneously with the consummation
of the Contingent Exchange, the Company, CIG and NBCU shall enter into a
Put/Call Agreement substantially in the form of Exhibit Y attached hereto (the
“Series B Put/Call Agreement”).

4. This Amendment shall be governed by the laws of the State of New York. This
Amendment may be executed and delivered (including by facsimile transmission) in
one or more counterparts, and by the different parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original, but
all of which taken together shall constitute one and the same agreement. This
Amendment may only be modified, amended or supplemented by written instrument
duly executed by the parties hereto.

5. Except as otherwise set forth in this Amendment, the Master Agreement shall
remain in full force and effect.

[Signatures on Next Page]

1

Please acknowledge your agreement to and acceptance of the terms of this 2nd
Amendment by countersigning and returning the enclosed copy of this letter.

Very truly yours,

NBC UNIVERSAL, INC.

     
By:
  /s/ Lynn Calpeter
 
   
 
  Name: Lynn Calpeter
Title: Executive Vice President, Chief Financial Officer and Treasurer

NBC PALM BEACH INVESTMENT I, INC.

     
By:
  /s/ Lynn Calpeter
 
   
 
  Name: Lynn Calpeter
Title: Vice President and Treasurer

NBC PALM BEACH INVESTMENT II, INC.

     
By:
  /s/ Lynn Calpeter
 
   
 
  Name: Lynn Calpeter
Title: Vice President and Treasurer

Agreed to and accepted as of August 21, 2007:

ION MEDIA NETWORKS, INC.

     
By:
  /s/ Richard Garcia
 
   
 
  Name: Richard Garcia
Title: Chief Financial Officer

CIG MEDIA LLC
By: Citadel Limited Partnership, its Manager
By: Citadel Investment Group, L.L.C., its General Partner

By: /s/ Matthew Hinerfeld
Name: Matthew Hinerfeld
Title: Managing Director


2